Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
Claims 1, 8-9 have been amended.
New claim 18 has been added.
Claim 17 is cancelled. 
The rejection of claims 8-9 under 35 U.S.C. 112(a) for description and scope of enablement is withdrawn per claim amendments. 
The rejection of claims 8-9 under 35 U.S.C. 112(b) is withdrawn per claim amendments and persuasive Applicant’s discussion. 
The rejection of claims 1-16 under 35 U.S.C. 103(a) is withdrawn per amended claim 1. 
Examiner’s Statement of Reasons for Allowance
The closest prior art WO 2015/141531 discloses a method producing a yeast extract (seasoning) wherein the yeast extract is treated with nuclease to hydrolyze nucleic acids. 
The secondary ref. Hatanaka et al. (EP 0 825 261) teaches of treating wort (unfermented beer) with a nucleaosidase to produce free purine bases in the wort, however, the purine bases are metabolized by the yeast; so that the final beer (broadly interpreted as a seasoning) will be basically void of free purine bases. 
The presently claimed invention is a method of producing a seasoning wherein the ribonucleotide-containing material is treated with nucleosidase to produce free purine bases in the final product. This product is in clear contrast to Hatanaka et al. product wherein the final product is basically void of any free purine bases. 
Claims 1-16 and 18 are novel and nonobvious. Claims 1-16 and 18 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791